We are convinced, from a reading of the testimony in this case, that the state failed to meet the necessary burden of proof, and the defendant, under all the evidence adduced upon this trial, was entitled to an acquittal. There was no testimony to connect the defendant with the whisky found upon his premises, nor was there any evidence that he had any knowledge thereof. The following authorities are in point, and upon which the judgment of conviction is reversed: Ammons v State (Ala.App.) 101 So. 511;2 Jones v. State, 18 Ala. App. 116,90 So. 135; Fair v. State, 16 Ala. App. 152, 75 So. 828; Spelce v. State, 17 Ala. App. 401, 85 So. 835; Watts v. State,19 Ala. App. 549, 98 So. 914; Wilson v. State, 20 Ala. App. 62,100 So. 914; Watkins v. State 20 Ala. App. 246, 101 So. 334.
Reversed and remanded.
2 20 Ala. App. 283.